DILLON, Circuit Judge.
The calls on the shareholders having been made before the transaction with the bank, the amount called for was a debt due the publishing company.
It. is an established doctrine in equity that “any order, writing, or act which makes an appropriation of a fund amounts to an equitable assignment of that fund,” and also that “an assignment of a debt may be by parol as well as by deed.” Here the bank advanced the money to the publishing company on the faith of the agreement made at the time, by the publishing company, that the bank should collect the calls and apply them on the debt created by the advance of the bank to the company, and in pursuance of this agreement delivered to the bank a list of the stockholders and the amount of the debts respectively . due from them on the calls. A portion of these were collected by the bank before the bankruptcy. The transaction between the company and the bank amounted to an equitable assignment of the calls to the bank which was not defeated by the subsequent bankruptcy of the company. These views will be found fully supported by the following authority . 2 Story, Eq. Jur. § 1047; Burn v. Carvalho, 2 Mylne & C. 690, 702; Clemson v. Davidson, 5 Bin. 392, 398; Heath v. Hall, 2 Rose, 271, 4 Taunt. 326, 328; In re Sankey Brook Coal Co., L. R. 9 Eq. Cas. 721; Gibbs & West’s Case, L. R. 10 Eq. Cas. 312; Garnsey v. Gardner, 49 Me. 167; 1 Pars. Cont 228.
The case as made is not within the Missouri statute of frauds. The order of the district court is reversed.
Reversed.